IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAVELLE ANTONIO COPELAND,                NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0851

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed July 8, 2016.

An appeal from an order of the Circuit Court for Duval County.
Russell L. Healey, Judge.

Lavelle Antonio Copeland, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.